Case: 20-61087     Document: 00516419238         Page: 1     Date Filed: 08/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 4, 2022
                                  No. 20-61087                         Lyle W. Cayce
                                                                            Clerk

   Anthony Elue,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A089 522 439


   Before Smith, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          Appellant Anthony Elue petitions for review of a removal order issued
   by the Board of Immigration Appeals (“BIA”). Specifically, Elue argues that
   the Immigration Judge (“IJ”) and BIA abused their discretion in denying his




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61087         Document: 00516419238              Page: 2       Date Filed: 08/04/2022




                                          No. 20-61087


   motion for a continuance concerning one of his I-130 petitions 1 by picking
   and choosing between the factors articulated in Matter of L-A-B-R-, 27 I. &
   N. Dec. 405 (A.G. 2018).             Per Elue, this denial prevented him from
   “exercising his right to present evidence during removal proceedings,”
   which violated due process and caused him prejudice and harm. 2
           An IJ may grant a continuance “for good cause shown.” 8 C.F.R.
   § 1003.29.      Because the regulations do not define “good cause,” the
   Attorney General, in L-A-B-R-, identified two primary factors for an IJ to
   consider when ruling on a motion for a continuance: “(1) the likelihood that
   the [petitioner] will receive the collateral relief, and (2) whether the relief will
   materially affect the outcome of the removal proceedings.” 27 I. & N. Dec.
   at 413. In addition, “immigration judges must also consider any other
   relevant factors.” Id. at 415. These “secondary factors may include . . . the
   respondent’s diligence in seeking collateral relief, DHS’s position on the
   motion for continuance, and concerns of administrative efficiency,” as well
   as “the length of the continuance requested, the number of hearings held and
   continuances granted previously, and the timing of the continuance motion.”
   Id.




           1
            As noted by the IJ, four I-130 petitions have been filed on Elue’s behalf, and three
   of those petitions have been denied. Moreover, Elue has benefited from at least twelve
   continuances.
           2
             Elue also argues that L-A-B-R- violates due process and exceeds the statutory
   authority granted to the Attorney General. To the extent these claims are constitutional
   and capable of review, see Gonzalez Hernandez v. Garland, 9 F.4th 278, 286 (5th Cir. 2021),
   we have already concluded that “L-A-B-R- was not a significant departure from prior
   precedent,” Faudoa-Gonzalez v. Barr, 836 F. App’x 242, 247 (5th Cir. 2020) (per curiam),
   and we have approved of the BIA using the standards set forth in this case, see Velasquez-
   Zelaya v. Garland, No. 20-60531, 2022 WL 445158, at *2 (5th Cir. Feb. 14, 2022) (per
   curiam).




                                                2
Case: 20-61087        Document: 00516419238             Page: 3      Date Filed: 08/04/2022




                                         No. 20-61087


           We conclude that the BIA did not abuse its discretion in denying Elue
   another continuance. See Masih v. Mukasey, 536 F.3d 370, 373 (5th Cir. 2008)
   (reviewing the denial of a continuance for abuse of discretion). 3 Elue argues
   that the IJ erred by only considering the two primary factors (and ignoring all
   the other factors) set out in L-A-B-R-. On closer inspection, however, we
   agree with the BIA’s assessment that the IJ actually considered several
   secondary factors in its analysis, including the DHS’s opposition to the
   continuance and the fact that Elue has been granted multiple continuances
   over the past several years. Moreover, we agree with the BIA that Elue “has
   not demonstrated that [his] pending visa petition is likely to be approved,”
   as well as its overall conclusion that Elue has not demonstrated good cause to
   merit an additional continuance.
           As for Elue’s argument that he was denied due process as a result of
   the denial of his motion for a continuance, “[w]e have previously held that
   the denial of a continuance does not violate due process where [a petitioner]
   fails to show good cause.” Ali v. Gonzales, 440 F.3d 678, 681 (5th Cir. 2006)
   (per curiam). Because Elue failed to demonstrate good cause, his due process
   argument must also fail on that ground.
           For the foregoing reasons, we DENY Elue’s petition for review.




           3
            We generally “review only the decision of the BIA.” Zhu v. Gonzales, 493 F.3d
   588, 593 (5th Cir. 2007). However, we review the IJ’s decision if “the IJ’s ruling affects
   the BIA’s decision.” Id.




                                               3